Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The bold typeface on paragraph [0025] and [0026] is objected to as unnecessary.  The locations of the bold typeface is pointed to below in a screenshot taken from the disclosure:

    PNG
    media_image1.png
    700
    940
    media_image1.png
    Greyscale

Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 5-6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of claims 5 and 15, the limitation of the detent “proximal to the distal branch end” is indefinite because the “to the” indicates the “proximal” as a position indicator which is then not supported by the disclosure.  If applicant intends the “proximal” as a direction indicator it should be clarified such as --in a proximal direction from the distal branch end--.

Allowable Subject Matter
Claims 1-4, 7-8, 10-14, and 17-20 are allowable.  Claims 18-20 having been rejoined as a result of claim 18 being amended include all the allowable subject matter.

Claims 5-6 and 15 will also be allowable once the 112 rejections are corrected.

The following is an examiner’s statement of reasons for allowance: the examiner is in agreement with the applicant as to the reasons for the application being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicants’ remarks have been considered and have been addressed above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FLEMMING SAETHER/Primary Examiner, Art Unit 3677